DETAILED ACTION

Claims 20-38 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 20-38 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,973,597.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the narrower claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al., (From Laparoscopic Surgery to 3-D Double Console Robot-Assisted Surgery, IEEE).

As per claim 20, Lombardi et al., teaches a method of controlling a robotic surgical system (see Fig. 2), the robotic surgical system (see Fig. 2) including a plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera), a plurality of consoles (see Fig. 2, for plurality of consoles), and a controller in communication with the plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera) and the plurality of consoles (see Fig. 2, for plurality of consoles), the method comprising: 
    PNG
    media_image1.png
    204
    446
    media_image1.png
    Greyscale
receiving, from a first console of the plurality of consoles (see Fig. 2, for plurality of consoles), a request for control of the robotic surgical system (see Fig. 2); setting the plurality of consoles (see Fig. 2, for plurality of consoles), except for the first console, into a hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode); providing a control of the robotic surgical system (see Fig. 2) to the first console; and determining whether the first console is in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Lombardi et al. into the intended end result, thereby improving the multi-input robot surgical system control scheme as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 21, Lombardi et al., teaches wherein, while the first console controls the robotic surgical system (see Fig. 2), the plurality of consoles (see Fig. 2, for plurality of consoles), except for the first console, is maintained in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 22, Lombardi et al., further comprising checking whether a pause input is detected (see page 3, section IV. first par., wherein pause input meet limitations has met).  

As per claim 23, Lombardi et al., teaches further comprising setting the plurality of consoles (see Fig. 2, for plurality of consoles) in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode), if it is determined that the pause input is detected (see page 3, section IV. first par., wherein pause input meet limitations has met).  

As per claim 24, Lombardi et al., teaches wherein the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode by default (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 25, Lombardi et al., teaches wherein the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode) after a power up, a reset, a reboot, or another initiating operation of the robotic surgical system (see Fig. 2).  

As per claim 26, Lombardi et al., teaches wherein the plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera) of the robotic surgical system (see Fig. 2) is unassigned to any console, when the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 27, Lombardi et al., teaches wherein the first console controls the plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera) when the first console is provided the control of the robotic surgical system (see Fig. 2).  

As per claim 28, Lombardi et al., further comprising: receiving, from a second console of the plurality of consoles (see Fig. 2, for plurality of consoles), a request for control of the robotic surgical system (see Fig. 2); setting the plurality of consoles (see Fig. 2, for plurality of consoles), except for the second console, into the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode); providing a control of the robotic surgical system to the second console (see Fig. 2); and determining whether the second console is in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 29, Lombardi et al., teaches a robotic surgical system (see Fig. 2) comprising: a plurality of linkages moveably coupled to a base (see Fig. 2); a plurality of consoles each including an input device (see Fig. 2, for plurality of consoles); a processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit) in communication with the plurality of consoles (see Fig. 2, for plurality of consoles) and operatively associated with the plurality of linkages; and a memory coupled to the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit), the memory including instructions that, when executed by the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit), cause the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit) to: receive, from a first console of the plurality of consoles (see Fig. 2, for plurality of consoles), a request for control of the robotic surgical system (see Fig. 2); set the plurality of consoles (see Fig. 2, for plurality of consoles), except for the first console, into a hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode); provide a control of the robotic surgical system (see Fig. 2) to the first console; and determine whether the first console is in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Lombardi et al. into the intended end result, thereby improving the multi-input robot surgical system control scheme as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 30, Lombardi et al., teaches wherein while the first console controls the robotic surgical system (see Fig. 2), the plurality of consoles (see Fig. 2, for plurality of consoles), except for the first console, is kept in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 31, Lombardi et al., teaches wherein the instructions, when executed by the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit), further cause the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit) to: check whether a pause input is detected (see page 3, section IV. first par., wherein pause input meet limitations has met).  

As per claim 32, Lombardi et al., teaches wherein the instructions, when executed by the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit), further cause the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit) to: set the plurality of consoles (see Fig. 2, for plurality of consoles) in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode), if it is determined that the pause input is detected (see page 3, section IV. first par., wherein pause input meet limitations has met).  

As per claim 33, Lombardi et al., teaches wherein the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode by default (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 34, Lombardi et al., teaches wherein the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode) after a power up, a reset, a reboot, or another initiating operation of the robotic surgical system (see Fig. 2).  

As per claim 35, Lombardi et al., teaches wherein the plurality of linkages of the robotic surgical system (see Fig. 2) is unassigned to any console, when the plurality of consoles (see Fig. 2, for plurality of consoles) are set in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  

As per claim 36, Lombardi et al., teaches wherein the first console controls the plurality of linkages when the first console is provided the control of the robotic surgical system (see Fig. 2).  

As per claim 37, Lombardi et al., teaches wherein the instructions, when executed by the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit), further cause the processing unit (see page 1, col. 2, first par. wherein the robot has shown evidence of a processing unit) to: receive, from a second console of the plurality of consoles (see Fig. 2, for plurality of consoles), a request for control of the robotic surgical system (see Fig. 2); set the plurality of consoles (see Fig. 2, for plurality of consoles), except for the second console. into the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode); provide a control of the robotic surgical system to the second console (see Fig. 2); and determine whether the second console is in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode).  


As per claim 38 Lombardi et al., teaches non-transitory computer-readable medium including instructions that, when executed by a computer (see page 1, col. 2, first par. wherein the robot has shown evidence of a computer), causes the computer to perform a method of controlling a robotic surgical system (see Fig. 2), the robotic surgical system (see Fig. 2) including a plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera), a plurality of consoles (see Fig. 2, for plurality of consoles), and a controller in communication with the plurality of arms (see Figs. 1 and 2, for the arms, wherein one of the arms is a camera) and the plurality of consoles (see Fig. 2, for plurality of consoles), the method comprising: receiving, from a first console of the plurality of consoles (see Fig. 2, for plurality of consoles), a request for control of the robotic surgical system (see Fig. 2); setting the plurality of consoles (see Fig. 2, for plurality of consoles), except for the first console, into a hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode); providing a control of the robotic surgical system (see Fig. 2) to the first console; and determining whether the first console is in the hold mode (see page 3, section IV. first par., wherein exchanging control meet the limitation of hold mode). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Lombardi et al. into the intended end result, thereby improving the multi-input robot surgical system control scheme as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

Zhang et al., is directed to “Application research of telesurgical robot control system with force feedback device”;
Sun et al., is directed to “Innovative effector design for simulation training in robotic surgery”;
Mohareri et al., is directed to “Bimanual telerobotic surgery with asymmetric force feedback: A daVinci® surgical system implementation”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B